IN RESPONSE TO APPLICATION FOR REHEARING.
PER CURIAM.
The case of Trimble, v. Williamson, 49 Ala. 525, is not, when carefully examined, in conflict with the decision in this case. In that case it is said that “the statutes create a broad distinction between the right of the debtor and the right of the creditor,” and the opinion then proceeds to point out these differences in lucid and forceful language; but the opinion in that case, as in this, and all other cases, must be referred to, and construed in connection with, the case or subject being treated. In that case the rights of the debtor and of the creditor to redeem had both attached, *191and it was decided that the bankruptcy ■ of the debtor did not destroy the right of the creditor to redeem; that these rights were separate and distinct,' and not dependent one upon the other. But that case did not decide, nor is it said or intimated in the opinion, that either of them could redeem if the debtor had no right, •title, interest, or claim to the land when it was sold under the mortgage or execution. That case did not-' decide, nor does the opinion say, that a sale under a mortgage deed of trust, or execution, will confer a right to redeem upon the debtor or the creditor, if the debt- or or creditor would have- had no right, title, interest, or claim to the land if there had been no such sale; but that case does decide, and the opinion says, that: “The right of redemption is secured to the debtor whose land is sold, and to his judgment creditors. It is not extended to creditor generally, but only to judgment creditors, whose judgments would, but for the sale, operate a lien on the land.”
This is exactly what we decide in this case, and what was dceided in the cases cited in the opinion in this case. The right is not extended to all creditors, nor to all judgment creditors, but only to those of the latter class, whose judgments would, but for the sale from which redemption is sought, operate as a lien upon the land sought to be redeemed.
It is conceded in. this case that complainant’s judgment could not possibly operate as a lien on the land in question, if there had been no foreclosure sale; because neither the debtor nor the creditor had any kind of interest, right, or claim to the land when the foreclosure sale was had, or when the judgment was obtained.
Application overruled.
All the Justices concur.